On Rehearing.
PER CURIAM.
Upon reconsideration of this case we have concluded to disallow an item of credit of $SS. which was recognized in our former decree. Consequently our former decree must be amended so as to read as follows:
It is ordered, adjudged, and decreed that there be judgment herein, in favor of the plaintiff, Paul Thibodeaux, and against the defendant, R. O. Landry, in the full sum of $400, with 8 per cent, per annum interest thereon from July 7, 1930, until paid, and an additional 10 per cent, as attorney’s fees on the principal and interest thereof, subject to a credit of $49.50.
Former decree amended.